DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 22 March 2021, which has been entered and made of record.
	
Response to Arguments
Applicant’s arguments filed on 22 March 2021 have been fully considered but they are not persuasive.
Applicant argues "Lambrecht merely teaches that the plurality of voxels is set in the intersection of the surface of the three-dimensional object. In contrast, Lambrecht does not teach that the plurality of voxels is set inside the surface of the three-dimensional object" (Remarks, pg. 9).  The Examiner respectfully disagrees.  For example, Fig. 5 of Lambrecht illustrates a basic voxel group (identified with a dashed blue perimeter) that contains ten voxels (identified as red or gray rectangles).  While the two outermost voxels within the basic voxel group intersect the surface, the other eight voxels in the basic voxel group are entirely within the surface.  Therefore, Lambrecht teaches voxels are set inside the surface on a basis of the basic voxel group.  As an additional note, even the two voxels in the basic voxel group that intersect the surface are considered to teach a Broadest Reasonable Interpretation (BRI) of being "inside the surface" because they are primarily inside the surface, with only a tiny portion falling outside the surface.  For the same reason, the basic voxel group identified by the dashed blue perimeter in Fig. 5 is considered to be "inside the surface" because it is primarily located within the surface, even though it is not entirely within the surface.

Applicant argues that the art of record does not teach claim 13 (Remarks, pg. 10).  However, since no specific argument is provided as to why Lambrecht fails to teach the subject matter of claim 13, it is addressed in the rejection below.
Applicant argues that the art of record does not teach claim 14 (Remarks, pg. 10).  This argument is moot based on the newly-found reference used in the rejection below.
Any remaining arguments are considered moot based on the foregoing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambrecht ("Voxelization of boundary representations using oriented LEGO® plates").
Regarding claim 1, Lambrecht discloses A three-dimensional object data generation apparatus ("our method focuses on voxelizing triangular meshes," pg. 2, sec. 2, para. 1) comprising: a processor, being configured to, set a basic voxel group defined using at least one voxel in accordance with a shape of a surface of a three-dimensional object on a basis of three-dimensional object data indicating the surface of the three-dimensional object using at least either a plurality of flat surfaces or a curved surface ("the space near the surface is first tessellated into uniform tiles. A convenient uniform tile for tessellating this space is a cube," pg. 2, sec. 2.1, para. 1; "fill each cube with oriented voxels," pg. 2, sec. 2, para. 2); and generate three-dimensional object data in which voxels are set inside the surface on a basis of the basic voxel group, wherein the processor sets the basic voxel group smaller than the three-dimensional object ("partition the polygonal object into axis aligned cubes by evaluating the size and location of the axis aligned bounding box of each face in the polygonal object," pg. 2, sec. 2.1, para. 2; since the object is partitioned into numerous cubes, the cubes (i.e. basic voxel groups) would be smaller than the object), and generates the three-dimensional object data in which voxels are set inside the surface by expanding the basic voxel group from an initial position located inside the surface of the three-dimensional object ("Each cube is stored … We iterate through the cubes," pg. 2, sec. 2.1, para. 2; the first cube intersecting the surface is considered the "basic voxel group" and subsequent cubes that are added to the list of cubes "expand" the basic voxel group).
Regarding claim 2, Lambrecht discloses wherein the processor generates the three-dimensional object data in which voxels are set inside the surface by enabling voxels inside the surface ("we can identify that the red voxels are inside the object, and should be turned on," Fig. 5 caption).
Regarding claim 4, Lambrecht discloses wherein the processor sets a plurality of different basic voxel groups in accordance with the shape of the surface, and generates the three-dimensional object data in which voxels are set inside the surface on a basis of the plurality of different basic voxel groups ("Each cube is stored as a location and a list of pointers to faces. We iterate through the cubes," pg. 2, sec. 2.1, para. 2; each cube is considered a different basic voxel group).
Regarding claim 11, Lambrecht discloses A non-transitory computer readable medium storing a program for generating three-dimensional object data that causes a computer to function as the components of the three-dimensional object data generation apparatus according to Claim 1 ("Our software quickly converts a triangle mesh boundary," abstract).
Regarding claim 12, it is rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claim 13, Lambrecht discloses wherein the processor sets the initial position of the basic voxel group from a plurality of methods for setting the initial position ("experiment with multiple settings," pg. 4, col. 1, para. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lambrecht in view of Song et al. ("Printing 3D objects with interlocking parts," hereinafter "Song").
Regarding claim 5 Lambrecht does not disclose extending outermost voxels of the basic voxel group outward until the three-dimensional object is filled with voxels.
extending outermost voxels of the basic voxel group outward until the three-dimensional object is filled with voxels (e.g. Figs. 2(b) and 2(c) illustrate basic voxel groups inside a surface and Fig. 2(d) illustrates expanding the outermost voxels until the full object is filled).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Song to Lambrecht.  The motivation would have been "for achieving the parts structural soundness and aesthetics requirements" (Song, pg. 138, para. 5).
Regarding claim 6, Lambrecht discloses wherein the processor expands the basic voxel group by repetitively providing the basic voxel group ("Each cube is stored as a location and a list of pointers to faces. We iterate through the cubes," pg. 2, sec. 2.1, para. 2).
Lambrecht does not disclose expanding the basic voxel group until the three-dimensional object is filled with voxels.
In the same art of voxelization of surface representations, Song teaches expanding the basic voxel group until the three-dimensional object is filled with voxels (e.g. Fig. 2(d) illustrates the object being filled with voxels).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Song to Lambrecht.  The motivation would have been "for achieving the parts structural soundness" (Song, pg. 138, para. 5).
Regarding claim 10, Lambrecht does not disclose A three-dimensional object forming apparatus comprising: a forming unit, comprising a discharge head that forms a three-dimensional object on a basis of three-dimensional object data generated by the three-dimensional object data generation apparatus according to Claim 1.
In the same art of voxelization of surface representations, Song teaches A three-dimensional object forming apparatus comprising: a forming unit, comprising a discharge head that forms a three-dimensional object on a basis of three-dimensional object data generated by the three-dimensional object data generation apparatus according to Claim 1 ("3D printing technologies," abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Song to Lambrecht.  The motivation would have been "for achieving the parts structural soundness and aesthetics requirements" (Song, pg. 138, para. 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lambrecht in view of Song, and further in view of Mason (US 2019/0221034).
Regarding claim 7, the combination of Lambrecht and Song does not disclose wherein, if gaps are caused between adjacent basic voxel groups after the basic voxel group is repetitively provided, the processor copies an attribute value of outermost voxels of the basic voxel group to voxels in the gaps.
In the same art of representing 3D object data using voxels, Mason teaches wherein, if gaps are caused between adjacent basic voxel groups after the basic voxel group is repetitively provided, the processor copies an attribute value of outermost voxels of the basic voxel group to voxels in the gaps ("the processor is configured to fill the voids of the voxel grid, marking as filled any voxels that are entirely enclosed by other filled voxels," para. 94).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mason to the combination of Lambrecht and Song.  The motivation would have been "to meet a resource cost" (Mason, para. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lambrecht in view of Vidimce et al. (US 2014/0324204; hereinafter "Vidimce").
Regarding claim 8, Lambrecht does not disclose wherein the processor enables only voxels in a second region, which is located deeper than a first region having a predetermined thickness from the surface of the three-dimensional object, and sets voxels having a predetermined attribute in the first region.
In the same art of representing 3D object data using voxels, Vidimce teaches wherein the processor enables only voxels in a second region, which is located deeper than a first region having a predetermined thickness from the surface of the three-dimensional object, and sets voxels having a predetermined attribute in the first region ("query the distance from the voxel in question to the surface … to establish three different materials at the desired distances from the surface," para. 166).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Vidimce to Lambrecht.  The motivation would have been "for efficiently controlling such multi-material 3DP printing operations" (Vidimce, para. 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lambrecht in view of Chien et al. (US 2017/0323471; hereinafter "Chien").
Regarding claim 9, Lambrecht does not disclose wherein the processor divides voxels that intersect with the surface of the three-dimensional object into smaller voxels.
In the same art of representing 3D object data using voxels, Chien teaches wherein the processor divides voxels that intersect with the surface of the three-dimensional object into smaller voxels (see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Chien to Lambrecht.  The motivation would have been "to relieve the burden of memory usage" (Chien, para. 29).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Lambrecht in view of Abe et al. (US 2015/0356787; hereinafter "Abe").
Regarding claim 14, Lambrecht does not disclose wherein the processor enables the voxels inside the surface according to a ratio of a volume of the voxels to a volume of the three-dimension object included in the voxels.
In the same art of volumetric modeling, Abe teaches wherein the processor enables the voxels inside the surface according to a ratio of a volume of the voxels to a volume of the three-dimension object included in the voxels ("since at least half the volume of the voxel VX1 is inside the spatial boundaries of the real object R12, the voxel VX1 constitutes part of the virtual object," para. 156).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Abe to Lambrecht.  The motivation would have been to increase efficiency by providing a simple calculation to determine which voxels to include in the object, and "for providing an appealing user experience" (Abe, para. 5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611